DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a division of U.S. Application No. 15/744,207 filed on January 12, 2018, now abandoned which is a national stage entry of PCT/EP2016/066986 filed on July 15, 2016.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/744,207.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11,077,080 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claims of ‘080 are drawn to treating depression, schizophrenia, pain, Alzheimer’s disease Parkinson’s disease, etc. comprising the administration of a least one psychotropic drug such as amitriptyline and at least one connexin-blocking agent such as mefloquine.
Thus the cited claims of the instant application would be anticipated by the cited claims of ‘080.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mouthon et al. U.S. Publication No. 2011/0172188 A1 (Provided on IDS) in view of Cruikshank et al. (PNAS vol. 101, no. 33, pages 12364-12369, 2004 (Provided on IDS) and Ashcroft et al. GB-2082910 A (Provided on IDS).
Claims 1, 2, 4-14, 16 and 17 of the instant application claim a method for preventing and/or treating Major depressive disorder (MDD), post-traumatic stress disorder (PTSD), anxiety, generalized anxiety disorder (GAD), social anxiety disorder (SAD), panic disorder, neuropathic pain, resistant pain, fibromyalgia, smoking cessation, chronic musculoskeletal pain, akinesia in Parkinson’s disease, cataplexy, migraine, Parkinson’s disease, vasomotor symptoms of menopause, premenstrual dysphoric disorder (PMDD), restless syndrome (Willis-Ekbom disease), hypersalivation (drooling, hypersialorrhea), hypersalivation (drooling, hypersialorrhea) in amyotrophic lateral sclerosis, bipolar | disorder, bulimia, obsessive-compulsive disorder (OCD), fatigue, Alzheimer's disease, Huntington’s disease, multiple sclerosis, amyotrophic lateral sclerosis, dementia with Lewy bodies, multiple system atrophy, stress, depression, depression in Parkinson disease and in dementia with Lewy bodies, schizophrenia, autism, insomnia, nocturnal enuresis, nocturnal terrors, sleep bruxism, sleep disorders in fibromyalgia, breathing disorders, REM sleep disorders, sleep apnea, or fibrositis, in a subject in need thereof, comprising administering to said subject a therapeutic composition comprising amitriptyline and mefloquine, or any pharmaceutically acceptable salt thereof.
Mouthon et al. teaches a product containing at least one connexin-blocking agent and a psychotropic drug as combination products for use simultaneously, separately, or spread over time in patients suffering from psychiatric and/or neurodegenerative disorders (abstract).  Mouthon et al. teaches that the connexin-blocking agent is advantageously selected from the group comprising meclofenamic acid, 18--glycyrrhetinic acid, carbenoxolone, mefloquine, and 2-APB (abstract). Mouthon et al. specifically teaches that the preferred connexin-blocking agents are meclofenamic acid, 18--glycyrrhetinic acid, carbenoxolone, mefloquine, and 2-APB [0065].
Mouthon et al. teaches improvements in the therapeutic neurological and neuropsychic treatments using psychotropic molecules wherein the effects of the psychotropic drugs can be modulated and/or potentiated by anti-connexin agents [0001].  Mouthon et al. teaches that the connexin-blocking agent can advantageously improve the therapeutic effect of psychotropic drugs prescribed by a physician for treating a patient suffering from a psychiatric and/or neurodegenerative disorder [0073].  Mouthon et al. further teaches through modulation and/or potentiation of the psychotropic drug by the connexin-blocking agent, it is possible to reduce the doses of the psychotropic drug and therefore limit the adverse effects of the psychotropic drug and/or reduce the effects of failure and withdrawal [0100].  Mouthon et al. further teaches the use of at least one connexin-blocking agent for reducing the doses of said psychotropic drug and/or limiting the adverse effects of the psychotropic drug and/or reducing the effects of failure and withdrawal [0101]. 
Mouthon et al. teaches that the psychotropic drug is a serotoninergic effector such as chlorpromazine, trimipramine, clozapine, olanzapine, cyamemazine, flupentixol, nefopam, fluvoxamine, clomipramine, sertraline, fluoxetine, citalopram, escitalopram, paroxetine, amitriptyline, duloxetine, venlafaxine, buspirone, carpipramine, zolmitriptan, sumatriptan, naratriptan, indoramin, ergotamine, ergotamine tartrate, pizotifene, pipamperone, methysergide, pizotyline, tianeptine, milnacipran, amitriptyline, trimipramine, viloxazine, tianeptine, hypericum and lithium [0080].
Mouthon et al. specifically teaches that in a preferred embodiment, the psychotropic molecule is an antidepressant chosen from: moclobemide (MOCLAMINE), amitriptyline (LAROXYL), clomipramine (ANAFRANIL), milnacipran (IXEL), escitalopram (SEROPLEX), citalopram (SEROPRAM), fluoxetine (PROZAC), paroxetine (DEROXAT), fluvoxamine (FLOXYFRAL), sertraline (ZOLOFT), mitrapazine (NORSET), duloxetine (Cymbalta) or venlafaxine (EFFEXOR) and bupropion (ZYBAN) [0092].  Mouthon et al. teaches that the two components of the treatment are administered to the patient simultaneously wherein the two components can be packaged together, in the form of a mixture, or separately, then mixed spontaneously before being administered together to the patient and more commonly, the two components are administered simultaneously, but separately [0096]. In particular, the routes of administration of the two components may be different. The administration can also be performed at different sites or the two components are administered sequentially or spaced apart over time, for example in the same day or at an interval ranging from several hours to several weeks, or even several months [0096].
Mouthon teaches the use of this product in combination, simultaneously, separately or sequentially, in patients with psychiatric and/or neurodegenerative disorders [0094].  Mouthon teaches that patients needing this treatment may have psychiatric and/or neurodegenerative disorders included in the group consisting of: depression, bipolar disorder, epilepsy, schizophrenia, generalized anxiety, depression, conditions due to stress, panic, phobias, obsessive compulsive disorders, behavioral disorders, immune system depression, fatigue and symptoms associated with pain, chronic fatigue, fibromyalgia, and other disorders such as autism, attention deficit, hyperactivity, eating disorders such as bulimia, anorexia, obesity, psychic disorders such as apathy, migraine, pain, cardiovascular diseases, neurodegenerative disorders and disorders associated with depressive anxiety including Alzheimer's disease, Huntington's disease, and Parkinson's disease, drug dependence and drug addiction [0095].
Mouthon et al. does not specifically exemplify the combination of amitriptyline and mefloquine.  Mouthon et al. does not specifically teach the amounts of amitriptyline and mefloquine as claimed in the instant claims.
However, the combination of amitriptyline and mefloquine is rendered obvious in view of the teachings of Mouthon et al. which teaches combining at least one connexin-blocking agent such as mefloquine and a psychotropic drug such as amitriptyline.  Thus an ordinary skilled artisan would have been motivated to select mefloquine as a connexin-blocking agent and amitriptyline as a psychotropic drug based on the teachings of Mouthon et al. with a reasonable expectation of similar success.  Thus although Mouthon et al. includes mefloquine and amitriptyline on lists that include other connexin-blocking agents and psychotropic drugs, respectively, a prima facie case of obviousness can still be established since picking one of a finite number of known solutions to a known problem is prima facie obvious. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007).  Thus a combination of amitriptyline and mefloquine is rendered obvious in view of Mouthon et al.  Moreover, claim 10 is rendered obvious since Mouthon et al. specifically teaches the use of amitriptyline (LAROXYL) tablets and furthermore teaches that the route of administration of the combination may be the same [0096].  Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.
Although Mouthon et al. does not specifically teach the amounts of amitriptyline and mefloquine as claimed in the instant claims, figures 6-13 of Mouthon et al. demonstrates combining 0.4 mg/kg of the anti-connexin agent with the psychotropic drug.  
Furthermore, Cruikshank et al. teaches that mefloquine is a very potent connexin inhibitor with IC50 values of 300-400 nm for connexin 36 and 1-2 M of connexin 50 (page 12365).
Ashcroft et al. teaches that amitriptyline is a well-known and widely prescribed anti-depressant drug that is normally administered orally as the hydrochloride in the form of tablets or capsules containing 10, 25 or 50 mg of the active material (column 1 lines 6-10).  Ashcroft et al. teaches that a typical prescribing regime is an initial dose of 75 mg/day (column 1 lines 10-11).  
Accordingly, prior to the effective filing date of the instant invention it would have been obvious to a person of ordinary skill in the art to administer a formulation containing 75 mg/day or less of amitriptyline since Mouthon et al. teaches the use of at least one connexin-blocking agent for reducing the doses of said psychotropic drug and Ashcroft et al. teaches that amitriptyline is typically prescribed at an initial dose of 75 mg/day.  Thus optimizing the dosages of amitriptyline to less than 75 mg/day and thus arriving at the dosage of amitriptyline as claimed in the instant claims is rendered obvious in view of the cited prior art.  
Moreover, the dosages of mefloquine as claimed are also rendered obvious since Mouthon et al. demonstrates combining 0.4 mg/kg of the anti-connexin agent with the psychotropic drug and Cruikshank et al. teaches that mefloquine is a very potent connexin inhibitor with IC50 values of 300-400 nm for connexin 36 and 1-2 M for connexin 50.  Thus 1 M of mefloquine would be expected to inhibit connexin which is equivalent to about 0.4 mg/kg which would be a human equivalent dosage of 4.5 mg for an average 70 kg human.  
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mouthon et al. U.S. Publication No. 2011/0172188 A1 (Provided on IDS) in view of Cruikshank et al. (PNAS vol. 101, no. 33, pages 12364-12369, 2004 (Provided on IDS)) and Ashcroft et al. GB-2082910 A (Provided on IDS) as applied to claims 1, 2, 4-14, 16 and 17 above and further in view of Su et al. (International Archives of Clinical Pharmacology, June 26, 2015, 1:1).
Claims 3 and 15 of the instant application claim treating neuropathic pain.
Mouthon et al. in view of Cruikshank et al. and Ashcroft et al. is as set forth above.
Mouthon et al. in view of Cruikshank et al. and Ashcroft et al. does not specifically teach the treatment of neuropathic pain.
However, Mouthon teaches that patients needing treatment with the combination may have psychiatric and/or neurodegenerative disorders including pain [0095].  Thus Mouthon teaches that the combination of at least one connexin-blocking agent such as mefloquine and a psychotropic drug such as amitriptyline can be used for the treatment of pain.
Su et al. teaches that amitriptyline is useful in the treatment of chronic pain (title and page 1).  Su et al. teaches that first line analgesic treatment for painful diabetic neuropathy include amitriptyline (page 2).  Su et al. teaches that amitriptyline is useful for the treatment of post-herpetic neuralgia (page 3).  Su et al. further teaches that amitriptyline is useful in the treatment of other neuropathic pain syndromes including migraine and chronic tension-type headaches (page 3).
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to use amitriptyline in combination with a connexin inhibitor such as mefloquine for the treatment of neuropathic pain since Mouthon teaches that the combination is useful in the treatment of pain and it was known in the art as taught by Su that amitriptyline is useful in the treatment of neuropathic pain.  Thus an ordinary skilled artisan would have been motivated to treat neuropathic pain according to the teachings of Mouthon with a reasonable expectation success.  Thus claims 3 and 15 of the instant application are rendered obvious in view of the cited prior art teachings.

Conclusion
Claims 1-17 are rejected.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM